Case: 5:17-cv-00352-HRW-CJS Doc #: 28 Filed: 09/02/20 Page: 1 of 2 - Page ID#: 472




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTOM

 Civil Action No. 17-352-HRW-CJS

 NEWELL STACY,                                                               PETITIONER,

 v.                                            ORDER

 KEVIN MAZZA, WARDEN,                                                        RESPONDENT.


        This is matter is before the Court upon Newell Stacy’s Petition for Writ of Habeas

 Corpus pursuant to 28 U.S.C. ' 2254. The matter was referred to Magistrate Judge Candace J.

 Smith. Magistrate Judge Smith recommends that the petition be denied. [Docket No. 24].

        In her Report, Magistrate Judge Smith directed Stacy to file any objections within

 fourteen (14) days after being served a copy of the Report and Recommendation. [Docket No.

 24]. Instead, Stacy filed a Motion to Hold in Abeyance and/or Enlargement of Time to File

 Objections which asked this Court to hold this matter in abeyance while he pursues state court

 relief or to otherwise extend the time for him to file his objections to the Report and

 Recommendation to August 31, 2020. [Docket No. 26].

        By Order entered on August 20, 2020, this Court overruled the motion, finding no

 justification to hold this matter in abeyance or extend the period of filing objections. [Docket No.

 27]. Stacy has made no additional filings.

        After carefully considering the record, the Court finds the Report and Recommendation

 well taken and shall adopt the same as and for its own opinion.

        Accordingly, IT IS HEREBY ORDERED:

        (1)     that the Magistrate Judge=s Report and Recommendation [Docket No. 24] is
Case: 5:17-cv-00352-HRW-CJS Doc #: 28 Filed: 09/02/20 Page: 2 of 2 - Page ID#: 473




               hereby APPROVED and ADOPTED as and for the Court’s opinion; and

        (2)    Stacy’s petition, including his requests therein for an evidentiary hearing and

               appointment of counsel be DENIED;

        (3)    that this matter be DISMISSED WITH PREJUDICE; and

        (4)    that no Certificate of Appealability will be granted.



 This 2nd day of September 2020.
